DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose each and every element of the claimed invention in the configuration as claimed. It is the opinion of the Examiner that the art of record considered as a whole neither anticipates nor renders obvious identifying during a detection period one or more sustain slow beat (SSB) sequences each including two or more slow heart beats and detecting a slow and persistent rhythm based on identified slow heart beats and the identified one or more SSB sequences in combination with the rest of the claim limitations set forth in the independent claims.
The closest prior art to Kim et al. (U.S. 2007/0135848) discloses a system for detecting cardiac arrhythmias (see paragraph [0016]) comprising: a heart rate analyzer circuit 420/620 configured to: monitor a ventricular heart rate corresponding to a plurality of heart beats (see paragraphs [0051], [0052], and [0055]); identify, from the plurality of heart beats during a detection period, slow heart beats (slow tachyarrhythmia) with corresponding heart rates falling below a rate threshold (see paragraph [0052]); identifying sustained beats (see paragraph and [0058]); and an arrhythmia detector circuit 635 configured to detect rhythms (see paragraphs [0016] and [0045]). However, Kim fails to disclose identifying one or more sustained slow beat (SSB) 
Further prior art to Li et al. (U.S. 2009/0099616) discloses a system for detecting cardiac arrhythmias (see paragraph [0007]) comprising: a heart rate analyzer circuit 320 configured to: monitor a ventricular heart rate corresponding to a plurality of heart beats (see block 612 in Figure 6); identify, from the plurality of heart beats during a detection period, slow heart beats (slow tachyarrhythmia) with corresponding heart rates falling below a rate threshold (see paragraph [0036]); identifying sustained beats (see paragraph [0042]); and an arrhythmia detector circuit 346 configured to detect rhythms (see paragraphs [0042] and [0043]). However, Kim fails to disclose identifying one or more sustained slow beat (SSB) sequences or detecting a slow and persistent rhythm based on identified slow heart beats and the identified one or more SSB sequences.
The combination of the above references provides no teaching nor would it have been obvious to combine the features as required by the claims and would require hindsight since there is no motivation to modify the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792